






EXECUTIVE EMPLOYMENT AGREEMENT




This Employment Agreement (the "Agreement") is entered into as of the 16th day
of December, 2011 between Omar Ahmadzai ("Employee") and White Smile Global,
Inc.,a Nevada corporation (the "Company").




WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Term (as defined below).




NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:




1.

Services




1.1 Employment. During the Term (as defined below), the Company hires Employee
to perform such services as the Company may from time to time reasonably request
consistent with Employee's position with the Company (as set forth in Section
1.5 hereof) and Employee's stature and experience in the industry (the
"Services"). The Services and authority of Employee shall include management and
supervision of (A) the general business, affairs, management and operations of
the Company, (B) the general business, affairs, management and operations of the
Company’s future acquisitions and affiliates, and (C) other principal business
activities of the Company and its Affiliates. For purposes of this Agreement,
"Affiliates" shall mean, as to any person, any other person controlled by or
under common control with (or, where applicable, controlling), directly or
indirectly, such person; and "person" shall mean any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof, or any other entity.




1.2 Location. During the Term, Employee's Services shall be performed in the
Miami, Florida area or any other area of Employee’s convenience which permits
regular communication via telephone, Internet or other popular medium with
employees, officers, directors, customers and other affiliates as needed to
effectively carry out duties as described herein.  Employee acknowledges and
understands that the Company’s current headquarters are located in Miami,
Florida and that officers and other participants critical to the Company’s
business are dispersed nationally and internationally, and that such dispersion
will increase substantially as the Company grows. The parties therefore
acknowledge and agree that the nature of Employee's duties hereunder may require
domestic and international travel from time to time.

 

 

1.3 Term. The term of Employee's employment under this Agreement (the "Term")
shall commence on the 16th day of December,  2011 (the "Effective Date") and
shall end on December 15th,  2016 unless sooner extended or terminated in
accordance with the provisions of this Agreement. For purposes of this
Agreement, "Employment Year" shall mean each twelve-month period during the Term
commencing on December 16th, and ending on December 15th, of the following year.
In the event the parties decide to extend this Agreement for an additional three
year Term, any extension agreed upon must be done so in writing and executed by
the Company and Employee no later than 5 p.m. Eastern Standard Time on  December
15th, 2015.




1.4 Exclusivity. Under this Agreement, Employee represents that he shall not, in
his individual capacity or otherwise, render Services or accept employment from
any other company, or become an officer, controlling shareholder or partner in
any other entity engaged in the field of music technology, or that in other ways
competes with the Company or poses, judged by good faith standards, a conflict
of interest between the Company and the other entity. In the event Employee
wishes to accept or retain a Board of Director’s position at any other entity,
he shall obtain Board approval prior to accepting or retaining such position,
with such Board approval not to be unreasonably withheld. Notwithstanding
anything to the contrary stated in this Agreement, Employee may acquire and/or
retain, as an investment, and take customary actions (including the exercise or
conversion of any securities or rights) to maintain and preserve Employee's
ownership of any one or more of the following (provided such actions, other than





Page 1 of 12




--------------------------------------------------------------------------------








passive investment activities, do not unreasonably interfere with Employee's
Services hereunder): (i) securities of any corporation that are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and that are publicly traded as long as Employee is not part of
any control group of such corporation and, in the case of public corporations in
competition with the Company,  such securities do not constitute more than five
percent of the voting power of that public company; (ii) any securities of a
partnership, trust, corporation or other person so long as Employee remains a
passive investor in that entity and so long as such entity is not, directly or
indirectly, in competition with the Company, (iii) securities or other interests
now owned or controlled, in whole or in part, directly or indirectly, by
Employee in any corporation or other person and which are identified on Schedule
1.4 hereto; and (iv) securities of the Company or any of its Affiliates. Nothing
in this Agreement shall be deemed to prevent or restrict Employee's ownership
interest in the Company and its Affiliates or Employee's ability to continue any
business activity in which Employee was engaged prior to joining the Company,
with the exception of any business that has as its business model the
development, production, marketing, selling and distribution of any technology
whatsoever, or Employee’s ability to render charitable or community services.   




1.5

 Power and Authority.




1.5.1 During the Term, Employee shall be a member of the Board of Directors of
the Company (the "Board"), a member of the executive or supervisory committee
(or comparable committee) (the "Executive Committee") of the Board, Chairman of
the Board, President and Chief Executive Officer of the Company.




1.5.2 During the Term, all officers and employees of the Company shall report to
Employee (directly or through such channels as Employee and the Board shall
designate). During the Term, there shall be no officer or employee of the
Company whose title, position or authority with the Company is equal to Employee
or superior to that of Employee.




1.5.3 The Company may from time to time during the Term appoint Employee to one
or more additional offices of the Company. Employee agrees to accept such
offices if consistent with Employee's stature and experience and with the type
of offices with the Company held by Employee.




1.6 Confidentiality. Employee acknowledges that in furnishing his Services to
the Company, he will, through the Term, come into close contact with many
confidential affairs of the Company, including confidential information about
technology, costs, profits, sales, pricing policies, operational methods, and
other confidential information not readily available to the public (the
"Confidential Materials"). In recognition of the foregoing, Employee covenants
and agrees that Employee will not intentionally disclose any material
Confidential Materials to anyone outside the Company and its Affiliates during
the Term except in the course of rendering the Services or with the Company’s
written consent. For purposes of this Agreement, the term "Confidential
Materials" does not include information which at the time of disclosure has
previously been made generally available to the public by any means other than
the wrongful act of Employee in violation of this Section 1.6. Employee may use
and disclose Confidential Materials to the extent necessary to assert any right
or defend against any claim arising under this Agreement, the Company’s 2012
Stock Option Plan and Agreement to be entered into by and among the Company and
Employee (the "Option Agreement") and any other documents entered into pursuant
to or contemplated by the foregoing (this Agreement, the Option Agreement, and
any other documents entered into pursuant to or contemplated by the foregoing
are collectively referred to herein as the "Transaction Documents"). Employee
may also use and disclose Confidential Materials to the extent necessary to
assert any right or defend against any claim pertaining to Confidential
Materials or their use, to the extent necessary to comply with any applicable
statute, constitution, treaty, rule, regulation, ordinance or order, whether of
the United States, any state thereof, or any other jurisdiction applicable to
Employee after giving prior notice to the Company (time permitting), or if
Employee receives a request to disclose all or any part of the information
contained in the Confidential Materials under the terms of a subpoena, order,
civil investigative demand or similar process issued by a court of competent
jurisdiction or by a governmental body or agency, whether of the United States
or any state thereof, or any other jurisdiction applicable to Employee after
giving prior notice to the Company (time permitting).





Page 2 of 12




--------------------------------------------------------------------------------











1.7 Indemnification. The Company shall indemnify Employee to the fullest extent
allowed by applicable law. Without limiting the foregoing, Employee shall be
entitled to the benefit of the indemnification provisions contained on the date
hereof in the Bylaws of the Company and any applicable Bylaws of any Affiliate,
notwithstanding any future changes therein, and Employee shall also be entitled
to the benefit of the Indemnification Agreement attached hereto as Exhibit "A"
which shall be entered into between the Company and Employee concurrently with
the execution of this Agreement. In addition, the Company shall provide Employee
with directors and officer’s insurance as provided for herein.




2.

Compensation.




As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.




2.1 Fixed Annual Compensation. The Company shall pay to Employee salary ("Fixed
Annual Compensation") at the rate of $175,000 per annum beginning on December
16, 2011; at the rate of $225,000 per annum beginning on December 16, 2012; and
at the rate of $250,000 per annum beginning on December 16, 2013. Fixed Annual
Compensation payable to Employee by the Company hereunder shall be paid
beginning December 16 of each year during the Term and at such times and in such
amounts as the Company may designate in accordance with the Company’s usual
salary practices, but in no event less than twice monthly.




2.2 Bonus. Under this Agreement, Employee shall be entitled to participate in
the highest bonus incentive program (hereafter “BIP”) set up by the Board. While
the specific structure and trigger mechanisms for the BIP are at the sole
discretion of the Board, the BIP shall afford Employee the opportunity to earn a
minimum of $250,000 in cash bonuses through the Employee’s accomplishment of
specific pre-identified reasonable milestones in the development of the
Company’s business, or by exceeding the approved business plan revenue and
income levels. Any payments under the BIP shall be paid annually to Employee and
shall be paid no later than the end of the first quarter following the Company’s
fiscal year-end. In addition to the BIP, Employee shall also be entitled to such
additional bonus, if any, as may be granted by the Board (with Employee
abstaining from any vote thereon) or compensation or similar committee thereof
in the Board's (or such committee's) sole discretion based upon Employee's
performance of his Services under this Agreement.




2.3 Stock. The Company shall grant to Executive 2,000,000 shares of the
Company’s Class “A” Preferred stock or equivalent within five days subsequent to
the effective date of this agreement.

 

2.4 Additional Compensation. The Executive shall be entitled to receive an
annual bonus no less than Two Percent (2%) of Adjusted Gross Sales. For the
purpose of this Agreement, Adjusted “Adjusted Gross Sales” shall mean Gross
Sales minus all fixed costs. Further, the Executive shall be entitled to receive
such additional bonus payments or incentive compensation as may be determined at
any time or from time to time by the Board of Directors of the Company (or any
authorized committee thereof) in its discretion.







3.

Expenses; Additional Benefits




3.1 Vacation. Employee shall be entitled to an aggregate of two weeks of paid
vacation during each Contract Year. Employee shall take vacation at times
determined by the Employee, however, with the appropriate consideration for the
Company’s business needs. In addition, Employee shall be entitled to holidays
generally observed in the United States and State of Florida.




3.2 Employee Business Expense Reimbursement. Employee shall be entitled to
reimbursement of all business expenses for which Employee makes an adequate
accounting to the Company beginning on the effective date hereof. The
determination of the adequacy of the accounting of the foregoing expenses shall
be within the reasonable discretion of the Company’s independent certified
accountants taking into





Page 3 of 12




--------------------------------------------------------------------------------








consideration the substantiation requirements of the Internal Revenue Code of
1986, as amended (the "Code"). Employee shall be entitled to cash reimbursement
for expense items, including extended travel. Employee shall be entitled to cash
or stock reimbursement for ordinary expenses, including phone and local travel,
at the sole option of Employee.




3.3 Stock Option Plan and Agreement. Concurrently with the execution of this
Agreement and in consideration for the execution thereof, Employee and the
Company shall develop, implement and enter into the White Smile Global, Inc.,
Stock Option Plan and Agreement, which represents a material inducement to
Employee's willingness to enter into this Agreement.




3.4 Directors and Officers Liability Insurance. Employee shall be entitled to
the protection of any insurance policies the Company or any of its Affiliates
may elect to maintain generally for the benefit of its directors and officers
against all costs, charges and expenses whatsoever incurred or sustained by
Employee or his legal representatives in connection with any action, suit or
proceeding to which Employee (or his legal representatives or other successors)
may be made a party by reason of Employee being or having been a director or
officer of the Company or any of its Affiliates or Employee serving or having
served any other enterprises as a director, officer or employee at the request
of the Company. The Company shall provide and maintain at all times during the
Term and for a period of six years thereafter such a directors and officers
insurance policy covering Employee and his legal representatives, issued by a
reputable and financially-sound insurance carrier of national standing which is
acceptable to Employee, and providing coverage in the amount of at least
$1,500,000.




3.5 Medical and Dental Insurance. Employee shall be entitled to comprehensive
medical and dental insurance (from a reputable and financially-sound insurance
carrier of national standing which is acceptable to Employee) for himself and
his immediate family. Such insurance shall cover at the minimum 100% of all
hospitalization costs and 85% of other medical costs, with the annual deductible
not exceeding $500 per person. There shall be no cap on benefits for the medical
insurance, and the annual cap for dental insurance benefits shall not be less
than $3,000. The Company may either provide these benefits directly to Employee
or promptly reimburse Employee for the cost of such benefits, at the Company’s
election.




3.6 Life Insurance Policy. the Company shall provide Employee with a whole-life
life insurance policy (from a reputable and financially-sound insurance carrier
of national standing which is acceptable to Employee) for his benefit in the
amount of not less than $1,000,000 (the "Life Insurance Policy"). The Company
agrees to make all premium payments under the Life Insurance Policy; provided,
however, that Employee or Employee's assignee reserve the right (either before
or after the Company obtains such life insurance policy) to require the Company
to pay directly to Employee or the assignee the premiums for such policy (and to
assign the policy to Employee or assignee if the Company has already obtained
such policy) so that Employee or the assignee own(s) the policy and Employee or
the assignee make(s) the premium payments. Employee or the assignee shall be
entitled to name the beneficiary or beneficiaries of such policy and, upon
expiration (or earlier termination) of the Term, Employee or the assignee shall
have the right to require the Company to assign any rights it may have in such
policy freely. Employee agrees that the Company may secure additional insurance
on Employee's life for the benefit of the Company.




3.7 Disability Insurance. In addition to any disability benefits or insurance
coverage provided to Employee through any group disability plan of the Company
or its Affiliates, the Company shall provide Employee with disability insurance
with one or more substantial carriers providing the maximum amount of disability
benefits to Employee that are available under a disability policy with an annual
premium of $20,000. the Company shall pay such annual premium of $20,000
directly to the insurance company; provided, however, that Employee reserves the
right (either before or after the Company obtains such disability insurance
policy) to require the Company to pay directly to Employee the premiums for such
policy (and to assign the policy to Employee or Employee's assignee if the
Company has already obtained such policy) so that Employee or Employee's
assignee own(s) the policy and make(s) the premium payments. Employee or
Employee's assignee may supplement or increase such insurance coverage by paying
additional premiums in excess of the $20,000 annual premium to be paid by the
Company. Upon expiration (or earlier termination) of the Term, Employee shall
have the right to require the Company to assign any rights it may have in such
disability insurance policy to Employee or Employee's assignee.  





Page 4 of 12




--------------------------------------------------------------------------------











3.8 Additional Benefits. In addition to the foregoing, Employee shall receive
and continue to receive such additional benefits ("Additional Benefits")
specified in this Section 3.8 and such additional and fringe benefits as he now
enjoys. Such Additional Benefits to be received by Employee shall include
without limitation (i) memberships (including initiation fees, annual dues and
other recurring expenses) for fraternal and business organizations, country
clubs, and any other clubs in an amount not to exceed $5,000 in each year of the
Term, (ii) business-class air travel for all trips (domestic and foreign) made
by Employee in connection with Employee's Services to the Company or its
Affiliates, (iii) reimbursement of Employee's personal legal and accounting
expenses (including the cost of a business manager) in an amount not to exceed
$5,000 in each year of the Term plus reimbursement of the cost of preparation of
the annual tax returns of Employee and his related entities in an amount not to
exceed $5,000 in each year of the Term, (iv) customary health, medical and
dental insurance for Employee, his spouse and children, and (v) an automobile of
Employee's choice and reimbursement of all expenses incurred in connection with
such automobile, including, without limitation, lease or purchase payments
(which at Employee's election shall be made directly by the Company), taxes,
fees, registration, insurance, gas, car phone, maintenance and repairs. The
aggregate amount of the automobile lease or purchase payments hereunder shall
not exceed $12,000 in any year of the Term. Employee shall retain title to such
automobile upon expiration or earlier termination of the Term.




3.9 Other Agreements. Concurrently with the execution of this Agreement,
Employee and the Company shall enter into other Transaction Documents that have
not been previously executed.




3.10 General. Employee shall be entitled to participate in any profit-sharing,
pension, health, sick leave, holidays, personal days, insurance or other plans,
benefits or policies (not duplicative of the benefits provided hereunder)
available to the employees of the Company or its Affiliates on the terms
generally applicable to such employees.




3.11 Asset Sale or Merger. In the event of a sale of all of the assets or a
merger in which the Company is not the surviving entity and in which the Company
is valued at $50,000,000 or more, Employee will be entitled to the greater of 5%
of the gross proceeds of the value of the transaction or $2,500,000 in cash to
be paid upon the transaction’s closing.




3.12 No Reduction of Benefit or Payment. No payment or benefit made or provided
under this Agreement shall be deemed to constitute payment to Employee or his
legal representative or guardian in lieu of, or in reduction of, any benefit or
payment under an insurance, pension or other benefit plan, and no payment under
any such plan shall reduce any payment or benefit due under this Agreement
except.







4.

Termination for Cause by the Company




4.1 Reasons and process for Termination for Cause. the Company may terminate
this Agreement, for Cause (with the ramifications described below), only
pursuant to the “White Smile Global, Inc., Executive Termination Policy version
1.0”, or as a result of the Employees death.




4.2 Effects of Termination for Cause. In the event this Agreement is terminated
for Cause, all obligations under this Agreement by the Company shall cease as of
the effective receipt date of the Notice of Termination by Employee. The Company
shall pay the Fixed Annual Compensation up to the date of termination, and have
no further obligations to Employee under this Agreement. Additionally, in the
event this Agreement is terminated for Cause, the Employee is prohibited from
taking employment with a direct competitor of the Company for a period of one
year. The Company may also pursue damages and injunctive relief from Employee as
compensation for its damages.  Employee, on the other hand, may initiate legal
action against the Company in the event Employee finds the termination
unjustified.




5.

 Termination for Not-for-Cause by the Company








Page 5 of 12




--------------------------------------------------------------------------------








5.1 Reasons and process for Termination for Not-for-Cause. The Company may
terminate this Agreement, for Not-for-Cause (with the ramifications described
below), pursuant to the “White Smile Gloal, Inc., Executive Termination Policy
version 1.0”.




5.2. Effects of Termination Not-for-Cause.  Employee's obligations to provide
Employee’s Services under this Agreement and Employee’s authority under the TOR
shall cease as of the effective receipt of the Notice of Termination for
Not-for-Cause. Employee will be entitled for a pro-rated bonus under Section 5.2
for the Contract Year in which the termination occurred and all and any unvested
stock and options Employee or any of Employee's assignee holds in the Company or
its Affiliates shall have vested immediately. Employee shall be entitled to the
Employee Benefits under Section 3  until the end of the Fifth Contract Year.
Employee hall have no restrictions to furnish the Services of the Employee and
the Employee shall have no restrictions with respect to accepting other
employment (even with companies directly competing with the Company), except
that upon receipt of comparable health and dental insurance through another
company, the Company’s obligations to provide these benefits shall end.




5.3. No Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 5 in any way whatsoever, nor shall the
amount of any payment or benefit provided for in this Section 5 be reduced by
any compensation earned by Employee as the result of employment by another
employer or by retirement benefits after the termination date. The Company shall
not be entitled to any rights to offset, mitigate or otherwise reduce the
amounts owing to Employee by virtue of this Section 5 with respect to any
rights, claims or damages that the the Company or its Affiliates may have
against Employee, including, without limitation, any claims by reason of any
breach or alleged breach of this Agreement by Employee.




6.

  Termination for Disability of Employee




6.1 Employee’s incapacity. If, as a result of Employee's incapacity to
materially perform the Services required under this Agreement because of
physical or mental illness, as evidenced by Employee having been absent from his
duties for five consecutive months or for more than an aggregate of six months
in any Contract Year, the Board may give Employee a Disability Notice, which
will be the first step in the parties attempts to terminate or amend this
Agreement with mutual consent.




6.2 Mandatory good faith dialogue. Upon the receipt of the Disability Notice by
Employee, Employee and the Company shall engage in a good faith dialogue to
agree on a resolution to the matter that is sensitive to the Company’s business
needs as well as the Employee’s situation.




6.3 Termination for Disability. In the event the parties after 30 days have not
reached an agreement on the necessary amendments to this Agreement or terms for
a mutual separation agreement, and the Employee’s incapacity persists, by
unanimous decision by the Board (excluding Employee) the Company may decide to
terminate the Employee for Disability, by sending Employee a Notice of
Termination for Disability.

 

6.4. Effects of Termination for Disability. Upon the termination of this
Agreement for Disability of Employee, Employee shall be entitled to receive (i)
the Fixed Annual Compensation that would otherwise be payable hereunder to the
end of the month in which such termination occurs and for twelve months
thereafter; (ii) any bonus due and earned throughout the time period established
in Sections 2 and 3 of this Agreement any amounts earned pursuant to the terms
of this Agreement but unpaid at the time of termination. The payments specified
in this Section 6.4 shall be paid as soon as practicable but in any event no
later than one month after the date of termination. The payments shall be made
in cash, company check or certified funds. Whenever compensation is payable to
Employee hereunder during a time when Employee is partially or totally disabled
and such disability (except for the provisions hereof) would entitle Employee to
disability income or other special compensation according to the terms of any
plan now or hereafter provided by the Company or according to any policy of the
Company in effect at the time of such disability, the payments to Employee
hereunder shall be inclusive of any such disability income or other special
compensation  and shall not be in addition thereto. If disability income is
payable directly to Employee by an insurance company under an insurance policy
paid for by the Company, then any such





Page 6 of 12




--------------------------------------------------------------------------------








disability income paid during the thirty (30) months following the Date of
Termination shall be considered to be part of the payments to be made by the
Company pursuant to this Section 6.4, and not in addition thereto, and shall be
paid to the Company, up to but not to exceed the amount of payments actually
made by the Company pursuant to this Section 6.4. All disability income paid to
Employee by said insurance company (i) during the thirty (30) months following
the termination date in excess of the payments actually made by the Company
pursuant to this Section 6.4, and (ii) after thirty (30) months following the
termination shall be the sole property of Employee, as the case may be, pursuant
to the terms of such insurance policy and shall not be required to be paid to
the Company.
















7.

 Termination by Employee for Material Breach




 7.1 Employee shall have the right to terminate this Agreement in the event of a
Material Breach by the Company. For purposes of this Agreement, "Material
Breach" shall mean any of the following:




(A) The breach by the Company of a material term, condition or covenant of this
Agreement;




(B) The assignment to Employee of any duties inconsistent in any material
respect with his status set forth in Sections 1.1 and 1.5 hereof;




(C) A reduction by the Company in the Fixed Annual Compensation set forth in
Section 2.1;




(D) The failure by the Company to provide Employee with the Employee Benefits
set forth in Section 3 and 6 (provided that the failure to provide any such
benefits which individually and in the aggregate are immaterial shall not
constitute Material Breach);  




(E) Any significant change to the business of the Company effectuated without
Employee's consent, so that the Company’s business is fundamentally departed
from the description consistent with the business description filed in the
company’s August 31, 2011 10K with the Securities and Exchange Commission.




7.2 Material Breach Notice by Employee. In the event Employee wishes to pursue a
termination of the Agreement on the account of a material breach by the Company,
Employee may send to the Board a Notice of Material Breach describing in detail
the nature and required corrective action to cure the alleged breach.  Unless
the Board formally objects to the Notice of Material Breach or responds and
cures the breach within two weeks from its receipt, Employee have the right to
terminate this Agreement by sending a Notice of Termination for Breach to that
effect no earlier than the latest date by which the Company could still object
or cure the Notice of Material Breach, but no later than 30 days from the the
Company’s receipt of the Notice of Material Breach.




7.3 Effect of the Company’s objection. In the event the Company receives a
Notice of Breach from Employee and does not consider the allegations in the
notice to be valid, it has the right to object to the contents of the Notice by
informing Employee to such effect in writing within two weeks. In the event of
an objection by the Company to a Notice of Material Breach, the following
process shall apply:




7.4 The Board shall call a special meeting to allow Employee to state Employee's
position on the matter and to allow for the parties to resolve the situation.
The Employee shall obstain from voting during such meeting. Employee shall be
allowed to have outside legal counsel present at such meeting.




7.5 In the event the parties fail to resolve the matter in such meeting, the
parties will submit the dispute to binding arbitration in accordance with
Section 18.12 hereunder.  Employee shall have the right





Page 7 of 12




--------------------------------------------------------------------------------








upon request to such effect to cease providing Services for the duration of the
arbitration. In the event the result of the arbitration confirms a material
breach by the Company, Employee may at Employee's election terminate this
Agreement or accept a possible cure offered by the Company. In the event the
arbitration does not find that a material breach by the Company existed, the
Company shall not be required to pay the Fixed Annual Compensation for any
period during which Employee did not provide the Employee’s Services as called
for in this Agreement.




7.6 Effects of Termination by Employee for Material Breach. An effective
termination by Employee resulting from a material breach of the Company shall be
considered a Termination Not-for-Cause by the Company.




8.

 Termination by Employee for Change in Control




8.1. Definition of "Change in Control." For purposes of this Agreement, "Change
in Control of the Company” means a change in control (except Changes in Control
effected with the express consent of Employee) of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement, including, but not limited to (i) a
transaction or series of related transactions resulting in a change in
beneficial ownership of more than 40% of the outstanding equity securities of
the Company; (ii) or a sale of all or substantially all of the assets of the
Company.  

8.2. Termination Notice for Change of Control. In the event of an occurrence of
Change of Control (as defined above), Employee shall have the right for a 30 day
period upon becoming aware of the Change of Control to notify the Company of
Employee's intention to terminate this Agreement based on this occurrence by
sending a the Board a Notice of Disputed Change of Control.  Unless the Board
formally responds to the Notice of Disputed Change in Control with an offer to
address the Employee's concerns by amending this Agreement in two weeks from its
receipt, Employee shall have the right to terminate this Agreement by sending a
Notice of Termination for Change of Control to that effect no earlier than the
latest date by which the Company could still object or cure the Notice of
Disputed Change of Control but no later than 30 days from the the Company’s
receipt of the Notice of Disputed Change of Control




8.3. In the event the Board has responded to the Notice of Disputed Change in
Control with an offer to address Employee's concerns, the parties shall engage
in meaningful good faith negotiations for a period of 60 days to amend or renew
this Agreement to the satisfaction of both parties. In the event no agreement
has been reached after the 60-day period, Employee shall have the right to
terminate this Agreement by sending a Notice of Termination for Change of
Control.




8.4 Effect of termination for Change of Control. An effective termination by
Employee resulting from a Change in Control of the Company shall be considered a
Termination Not-for-Cause by the Company.




8.5. For the sake of clarity, a Change in Control does not give the Company (or
the company acquiring it) any new rights. Anything herein contained to the
contrary notwithstanding, in the event the Company experiences either a “change
in control” transaction as defined herein, including, but not limited to, a
merger, acquisition or sale of a controlling interest in the corporation as
stated above, the terms and conditions of this Agreement shall remain in effect
and in full force, all stock, options, warrants and any other consideration due
Employee, or Employee's assignee. Employee shall become fully vested and such
action the Company shall not in any way diminish, affect or compromise
Employee’s rights under this Agreement.

9.

 Contingent re-negotiation of fixed payments for contract years Four and five




9.1. In the event the Company’s revenues during the fiscal year that ends
closest to the end of the Third Contract Year exceed $20 million or the net
income of the Company exceeds $5 million , Employee shall have the right to send
the Company a “Re-negotiation Request”.








Page 8 of 12




--------------------------------------------------------------------------------








9.2. Upon the Company’s receipt of the Re-negotiation Request the parties will
engage in a 60 day good faith negotiation to adjust the Fixed Annual
Compensation to better reflect Employee’s contribution to the success of the
Company.




9.3. In the event the Employee and the Company should fail to agree on mutually
acceptable revised Fixed Annual Compensation, Employee shall have the right for
30 days thereafter terminate this agreement by giving notice to such effect.




9.4. In the event this Agreement is terminated by Employee pursuant to Section
9.3 above, the Company shall have no obligation to Employee and Employee shall
have no obligation to the Company under this Agreement, except that the
termination of this Agreement shall take effect eight weeks after the notice
during which period the Employee shall facilitate a smooth transition of his
duties.




10.

  Removal and Expiration




10.1. the Company shall have the obligation to inform in writing to Employee no
later than on the commencement of the Fifth Contract year whether it is desirous
to extend or re-negotiate this Agreement. A failure to give such notice shall be
deemed a notice to NOT wish to extend this contractual relationship by the
Company.




10.2. In the event the Company wishes to extend this contractual relationship,
the parties shall start good faith negotiations for such and extension
immediately following the Company’s notice to that effect. In the event the
Company does not wish to extend this contractual relationship, Employee may
begin focusing on the transition of his duties and have the right to begin
pursuing other business and/or employment interests for the Employee during the
Fifth Contract Year provided that such pursuits shall not materially impede
Employee’s abilities to perform the Services required by the Agreement.




10.3 Unless an extension, amendment or a new agreement is executed by the
parties at least nine months before the end of the Fifth Contract Year, the
exclusivity provision in Section 7.1 shall no longer be applicable and the
Employee shall be free to freely pursue other interests. Employee shall continue
to provide for the Employee’s continued cooperation and reasonable assistance in
the management of the Company throughout the remaining Term.




10.4. In the event that this Agreement expires by its terms on December 15,
2016, and the Term is not extended, the Company shall have no obligation to
Employee and Employee shall have no obligation to the Company under this
Agreement except as otherwise set forth herein.




11.

 General




11.1 Applicable Law Controls. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law and wherever
there is any conflict between the provisions of this Agreement and any material
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, then the latter shall prevail; provided, however, that
in any such event the provisions of this Agreement so affected shall be
curtailed and limited only to the extent necessary to bring them within
applicable legal requirements, and provided further that if any obligation to
pay the Fixed Annual Compensation, Bonus or any other amount due Employee
hereunder is so curtailed, then such compensation or amount shall be paid as
soon thereafter, either during or subsequent to the Term, as permissible.




11.2 Waiver/Estoppel. Any party hereto may waive the benefit of any term,
condition or covenant in this Agreement or any right or remedy at law or in
equity to which any party may be entitled, but only by an instrument in writing
signed by the parties to be charged. No estoppel may be raised against any party
except to the extent the other parties rely on an instrument in writing, signed
by the party to be charged, specifically reciting that the other parties may
rely thereon. The parties' rights and remedies under and pursuant to this
Agreement or at law or in equity shall be cumulative and the exercise of any
rights or





Page 9 of 12




--------------------------------------------------------------------------------








remedies under one provision hereof or rights or remedies at law or in equity
shall not be deemed an election of remedies; and any waiver or forbearance of
any breach of this Agreement or remedy granted hereunder or at law or in equity
shall not be deemed a waiver of any preceding or succeeding breach of the same
or any other provision hereof or of the opportunity to exercise such right or
remedy or any other right or remedy, whether or not similar, at any preceding or
subsequent time.




11.3 Attorneys' Fees and Costs. Subject to in any action, suit or proceeding
brought by any party hereto with respect to this Agreement, its subject matter
or the actions, statements or conduct of any or each of the parties in the
negotiation, execution or performance of this Agreement, the prevailing party
shall be entitled to recover from the other parties all reasonable costs and
expenses incurred in connection therewith, including but not limited to
attorneys' fees, attorneys' costs and court costs.




11.4 Notices. Any notice that the Company is required or may desire to give to
Employee hereunder shall be in writing and may be served by delivering it to
Employee, or by sending it to Employee by certified mail, return receipt
requested (effective five days after mailing) or overnight delivery of the same
by delivery service capable of providing verified receipt (effective the next
business day), or facsimile (effective twenty-four hours after receipt is
confirmed by person or machine), at the address set forth below, or such
substitute address as Employee may from time to time designate by notice to the
Company. Any notice that Employee is required or may desire to serve upon the
Company hereunder shall be in writing and may be served by delivering it
personally or by sending it certified mail, return receipt requested or
overnight delivery, or facsimile (with receipt confirmed by person or machine)
to the address set forth below, or such other substitute address as the Company
may from time to time designate by notice to Employee. Such notices by Employee
shall be effective at the same times as specified in this Section 6.4 for
notices by the Company.




The Company:

White Smile Global, Inc.

927 Lincoln Rd., Suite 200

Miami, Fl 33139-2618




Employee:

Omar Ahmadzai

927 Lincoln Rd., Suite 200

Miami, Fl 33139-2618







11.5 Governing Law. This Agreement shall be governed by, construed and enforced
and the legality and validity of each term and condition shall be determined in
accordance with the internal, substantive laws of the State of Florida
applicable to agreements fully executed and performed entirely in Florida.




11.6 Captions. The paragraph headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.




11.7 No Joint Venture. Nothing herein contained shall constitute a partnership
between or joint venture by the parties hereto.




11.8 Assignability. Employee may assign all or any portion of his rights to
receive compensation hereunder to any corporation at least fifty percent (50%)
of the capital stock of which is owned or controlled by Employee, to any other
entity in which Employee owns or controls at least fifty percent of the total
ownership interests, to trusts for the benefit of the family of Employee, to
charitable trusts or to trusts for the benefit of any charitable purpose, or to
any charity or non-profit organization. Notwithstanding any other provision
hereof, Employee shall be permitted to establish loan-out companies to provide
his services to the Company and assign this Agreement thereto, subject to the
delivery by Employee of a customary personal adherence letter. The Company may
not assign this Agreement or any portion of its rights or





Page 10 of 12




--------------------------------------------------------------------------------








obligations hereunder. This Agreement shall be fully effective and binding upon
the successors in interest, assigns and Affiliates of the Company.




11.9 Modification/Entire Agreement. This Agreement may not be altered, modified
or amended except by an instrument in writing signed by all of the parties
hereto. No person, whether or not an officer, agent, employee or representative
of any party, has made or has any authority to make for or on behalf of that
party any agreement, representation, warranty, statement, promise, arrangement
or understanding not expressly set forth in this Agreement or in any other
document executed by the parties concurrently herewith ("Parol Agreements").
This Agreement and all other documents executed by the parties concurrently
herewith constitute the entire agreement between the parties and supersede all
express or implied, prior or concurrent, Parol Agreements and prior written
agreements with respect to the subject matter hereof. The parties acknowledge
that in entering into this Agreement, they have not relied and will not in any
way rely upon any Parol Agreements.




11.10 Severability. If any term, provision or covenant in this Agreement is held
to be invalid, void or unenforceable, (i) the remainder of the terms, provisions
and covenants in this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any section of this Agreement containing any such provision held to
be invalid, void or unenforceable that are not themselves invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.




11.11 No Mitigation; No Offset. Without limiting any other provision hereof, the
Company agrees that any income and other employment benefits received by
Employee from any and all sources before, during or after the expiration or
termination of this Agreement for any reason shall in no way reduce or otherwise
affect the Company's obligation to make payments and afford benefits hereunder.
The Company shall have no right to offset against any payments or other benefits
due to Employee under this Agreement the amount of any rights, claims or damages
it or its Affiliates may have against Employee, including, without limitation,
any claims by reason of any breach or alleged breach of this Agreement by
Employee.




12.

 Arbitration.




12.1 Company and Employee each hereby irrevocably agree to submit any and all
disputes between them arising under this Agreement to binding, non-appealable
arbitration, to be conducted in accordance with this Section 12.1. The parties
further agree irrevocably to submit themselves, in any suit to confirm the
judgment or finding of such arbitrator, to the jurisdiction of the Superior
Court for Dade County, State of Florida, and hereby waive and agree not to
assert (by way of motion, as a defense or otherwise) (a) any and all objections
to jurisdiction that they may have under the laws of the State of Florida or the
United States, and (b) any claim (i) that it or [he/she] is not subject
personally to jurisdiction of such court, (ii) that such forum is inconvenient,
(iii) that venue is improper, or (iv) that this Agreement or its subject matter
may not for any reason be arbitrated or enforced as provided in this Section 12.




12.2 The aggrieved party shall, upon written notice to the other, submit any
dispute or controversy respecting actual or alleged breach of, or interpretation
of, or enforcement of, this Agreement to binding non-appealable arbitration
before a retired judge of the Superior Court of the State of Florida in and for
the County of Miami-Dade, to be conducted by means of a reference pursuant to
the applicable sections of the Florida Code of Civil Procedures. Within ten (10)
business days after receipt of the notice submitting a dispute or controversy to
arbitration, the parties shall attempt in good faith to agree upon an arbitrator
to whom the dispute will be referred and on a joint statement of contentions.
Failing agreement thereto within ten (10) business days after receipt of such
notice, each party shall name three (3) retired judges and thereafter either
party may file a petition seeking the appointment of one of the persons named by
the party as a referee by the presiding Judge of the Superior Court, which
petition shall recite in a clear and meaningful manner the factual basis of the
controversy between the parties and the issues to be submitted to the referee
for decision. Each party hereby agrees that service of process in such action
will be deemed accomplished and completed when a copy of the documents is sent
in accordance with the notice provisions in Section 11.4 hereof.





Page 11 of 12




--------------------------------------------------------------------------------











12.3 The hearing before the referee shall be held within thirty (30) days after
the parties reach agreement as to the identity of the referee (or within thirty
(30) days after the appointment of a referee by the court). Unless more
extensive discovery is expressly permitted by the referee, each party shall have
only the right to two document production requests, shall serve but two sets of
interrogatories and shall only be entitled to depose those witnesses which the
referee expressly permits, it being the parties' intention to minimize discovery
procedures and to hold the hearing on an expedited basis. The referee shall
establish the discovery schedule promptly following submission of the joint
statement of contentions (or the filing of the answer to the petition) which
schedule shall be strictly adhered to. To the extent the contentions of the
parties relate to custom or practice in the Company’s business model, or the
technical industry generally, or to accounting matters, the referee shall select
an independent expert or accountant (as applicable) with substantial experience
in the industry segment involved to provide recommendations to the referee. All
decisions of the referee shall be in writing and shall not be subject to appeal.
The referee shall make all rulings in accordance with Florida law and shall have
authority equal to that of a Superior Court judge, to grant equitable relief in
an action pending in Superior Court in which all parties have appeared.




12.4 Except as otherwise provided in this Agreement, the fees and costs of the
referee and of any experts retained shall be shared equally by the parties to
such dispute. The referee shall award legal fees, disbursements and
reimbursement of other expenses to the prevailing party for such amounts, if
any, as determined by the referee to be appropriate. Judgment upon the referee's
award may be entered as if after trial in accordance with Florida law.




12.5 Contractual Nomenclature. All references herein to "Dollars" or "$" shall
mean Dollars of the United States of America, its legal tender for all debts
public and private. Wherever used herein and to the extent appropriate, the
masculine, feminine or neuter gender shall include the other two genders, the
singular shall include the plural, and the plural shall include the singular.




12.6 Publicity. Neither party shall issue any press release or announcement of
or relating to the execution of, or any terms, provisions, or conditions
contained in this Agreement without the other party's prior approval of the
content and timing of any such announcement or announcements.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
















s/ Omar Ahmadzai____________________________

By:  

President

Name: Omar Ahmadzai
















/s/ Omar Ahmadzai____________________________

By: Omar Ahmadzai, Employee





Page 12 of 12


